Citation Nr: 1823654	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-28 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a psychiatric disability to include major depressive disorder.

2. Entitlement to a rating in excess of 10 percent for a right knee disability based on limitation of flexion.

3. Entitlement to a rating in excess of 10 percent for a right knee disability based on limitation of extension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 3, 2001 to May 17, 2001 with additional periods of ACDUTRA and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified before the undersigned Veterans Law Judge in February 2017. A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

With regards to the claim for entitlement to service connection for a psychiatric disability, the Board notes that a review of the Veteran's service treatment records shows no reports of or treatments for a psychiatric disability. However, the Veteran has testified that she became depressed due to her medical discharge from service and a September 2011 letter from the Veteran's VA physician reported that the Veteran's depression had its onset in 2003 during service in the Navy Reserves. Therefore, the Board finds that the low threshold to require a VA medical examination is met as she was not provided a VA examination concerning this issue and, on remand the Veteran should be scheduled for a VA examination to acertian the etiology of her psychiatric disability. 

With regard to the claim for increased ratings for her service-connected right knee disability, a review of the July 2012 VA examination shows that it does not include any range of motion testing on passive motion, weight bearing, etc., which is not sufficient under current case law. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint). Accordingly, the Board finds that an examination should be schedule to determine the current nature and severity of her right knee disability in accordance with Correia.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated pertinent treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, schedule an appropriate VA examination to address the nature and etiology of the Veteran's psychiatric disability. All indicated studies should be performed. 

The claims folder should be provided to the examiner for review of pertinent documents. 

The examiner should be provided with dates of the Veteran's active duty, ACDUTRA and INACDUTRA.

After the foregoing has been completed, please provide an opinion on the following:

(a)  Diagnose any psychiatric disability.

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability had its onset in or is etiologically-related to any period of the Veteran's active duty service, periods of ACDUTRA/INACDUTRA or manifested within one year after any period of the Veteran's active duty?

In rendering the requested opinions, specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and her VA and private medical records. Consideration must also be given to the Veteran's lay statements of onset of the psychiatric disability.

A complete rationale must be provided for all opinions.

3.  Schedule the Veteran for a new VA examination of her right knee. The complete claims file should be made available to the examiner selected to conduct the examination. 

The examiner should provide a complete description of the right knee disability, to include degrees of motion, or the existence of ankylosis, if found. Additional limitation of motion due to pain, weakness, fatigability, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion). The examiner should provide a description of any additional symptomatology, the result of his limitation of motion, such as instability, weakness, lack of endurance, etc. Flare-ups should be addressed in terms of additional limitation of motion. Any incapacitating exacerbations should be reported. 

All findings must include range of motion testing in active motion and passive motion as well as weight bearing and non-weight bearing motion. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

